Citation Nr: 0301035	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  99-23 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to 
June 1967.  Service in Vietnam is indicated by the 
evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO). 

Other issues

The issue of entitlement to service connection for 
alcoholism as secondary to service-connected post-
traumatic stress disorder was raised on behalf of the 
veteran in December 2002.  Since that issue has not yet 
been presented to, much less adjudicated by, the RO, it is  
necessarily not in appellate status and it is referred to 
the RO for adjudication.  See 38 U.S.C.A. § 7105 (West 
1991).

Entitlement to service connection for hepatitis C was 
denied by an RO rating decision dated in May 2002.  The 
veteran was notified of that denial later in May 2002.  To 
the Board's knowledge, the veteran has not expressed 
disagreement with that issue, and it, too, is not 
currently before the Board.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for peripheral neuropathy, to include as due 
to herbicide exposure, was last denied by the RO in July 
1997.  

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for peripheral neuropathy, to include as due 
to herbicide exposure, has not been received since the 
July 1997 RO decision.


CONCLUSION OF LAW

The July 1997 RO decision which denied the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure, is 
final.  The veteran has not submitted new and material 
evidence to reopen his claim.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection 
for peripheral neuropathy, to include as due to herbicide 
exposure.  

In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the issue 
on appeal, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a 
decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as 
of that date.  The issue before the Board arose from a 
claim filed before November 9, 2000.  The regulatory 
amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 

Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002)].  As part of the 
notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard 
erected by the VCAA]. 

The Board believes that with respect to this issue, 
which involves the matter of submission of new and 
material evidence, although VA's duty to assist appears 
to be circumscribed the notice provisions of the VCAA 
are still applicable.  The Board notes that the United 
States Court of Appeals for Veterans Claims (the Court) 
has recently held that 38 U.S.C.A. § 5103(a), as amended 
by the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, 
the Board has concluded that the notice requirements of 
the VCAA have been satisfied with respect to the issue 
on appeal.  The veteran was informed in the September 
1999 Statement of the Case and the May and October 2000 
and May 2002 Supplemental Statements of the Case of the 
relevant law and regulations and the types of evidence 
that could be submitted by him in support of his claim.  

Crucially, a letter was sent by VA to the veteran in 
February 2002, with a copy to his representative, in 
which the veteran was specifically informed as to 
what evidence he needed to submit to substantiate a 
claim for service connection for the issue on appeal.  
He was informed that to establish entitlement to 
service connected compensation benefits, the evidence 
must show that he currently has the claimed condition 
and show that a reasonable possibility that the 
claimed condition is related to his military service.  
He was informed that "new and material" evidence is 
evidence that has not previously been submitted and 
is pertinent to the issue and not merely cumulative 
of the evidence already of record.  The letter 
explained that VA would obtain government records and 
would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible 
for providing sufficient information to VA to 
identify the custodian of any records.  Further, he 
was advised that it remained his responsibility to 
ensure that VA received the relevant nongovernmental 
records.  The veteran was given 60 days from the date 
of the letter to respond.  No additional evidence was 
received from the veteran or his representative.    

Based on the information provided to the veteran and 
his representative, specifically the February 2002 
letter, the Board finds that VA's statutory duty to 
notify the veteran has been fully satisfied.

Duty to assist

VA ordinarily has a duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  However, the issue on appeal 
involves the matter of whether a previously denied claim 
may be reopened.  Under such circumstances, VA's duty to 
assist the veteran in the development of his claim is 
not triggered unless and until the claim is reopened.  
See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
The veteran has not pointed to any evidence pertinent to 
the issue on appeal which exists and which has not been 
associated with his VA claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to service 
connection for peripheral neuropathy, to include as due 
to herbicide exposure, has been developed in conformity 
with the spirit of the VCAA.  Accordingly, the Board 
will proceed to a decision on the issue on appeal. 

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 
1131 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection - Agent Orange

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307 (2002).  If a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, acute and subacute peripheral neuropathy shall 
be service-connected, even though there is no evidence 
of such disease during service.  The term "acute and 
subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 U.S.C.A. § 
1116 (West 1991 and Supp. 2001); 38 C.F.R. § 3.309(e) 
(2002).  This presumption may be rebutted by affirmative 
evidence top the contrary.  See 38 C.F.R. § 3.307(d), 
3.309(e).

Notwithstanding the foregoing, the United States Court 
of Appeals for the Federal Circuit has determined that 
an appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, where 
the issue involves medical causation, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 1991); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the 
Court further delineated the first step of the Manio 
analysis by dividing it into three questions.  The Court 
indicated that the first question for the decision maker 
is whether newly-presented evidence is actually "new" in 
the sense that it was not of record at the time of the 
last final disallowance of the claim and is not merely 
cumulative of other evidence of record.  The second 
question is whether the evidence is "probative" of the 
"issue at hand."  Evans, 9 Vet. App. at 283.  Evidence 
is probative when it tends to prove, or actually proves 
an issue.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits 
would be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 
(1996); Evans, 9 Vet. App. at 283.

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim prior to that 
date, the earlier version of the law remains applicable 
in this case.
According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim."  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the 
entire record.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court 
has stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false 
or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Factual background

The veteran's claim of entitlement to service connection 
for peripheral neuropathy, to includes as due to 
herbicide exposure, was denied in an unappealed rating 
decision dated in July 1997.  The Board will therefore 
review the evidence of record up to that decision and 
then describe the evidence added to the record after 
that decision.

The "old" evidence

As noted in the Introduction, the veteran served in 
Vietnam.  The veteran's service medical records do not 
show any complaints or findings involving the upper or 
lower extremities, including on discharge medical 
examination in June 1962.  VA outpatient records and 
hospital reports prior to November 1981 do not contain 
evidence of peripheral neuropathy.  

The veteran was hospitalized at a VA hospital from 
November to December 1981 and from December 1981 to 
January 1982 with a long history of alcohol abuse.  
Neurological evaluation during hospitalization in 
November 1981 revealed peripheral neuropathy.  The 
discharge diagnoses for both hospitalizations included 
alcoholism and peripheral neuropathy secondary to 
alcoholism.  Diagnoses made in connection with a VA 
compensation and pension examination in August 1983 
included probable alcoholic peripheral neuropathy.  The 
conclusion of the examiner after a July 1986 Agent 
Orange examination was chronic alcoholism, by history, 
with seizures, alcoholic neuropathy, and pancreatitis as 
complications.

Peripheral neuropathy continued to be diagnosed on 
subsequent VA hospital summary reports prior to July 
1997, with peripheral neuropathy secondary to alcoholism 
diagnosed on VA hospitalizations or evaluations in 
December 1990, August 1995 and October 1995.

The July 1997 RO decision

A claim for entitlement to service connection for 
peripheral neuropathy due to exposure to Agent Orange 
was received by VA in February 1997.  The veteran's 
claim was denied by rating decision dated in July 1997 
because there was no evidence of peripheral neuropathy 
in service and no evidence that the veteran's peripheral 
neuropathy was due to exposure to herbicides; the 
veteran was notified of the denial later in July 1997.  
He did not timely appeal.

The additional evidence

In April 1999, the veteran requested that his claim of 
entitlement to service connection for peripheral 
neuropathy be reopened.

Evidence received since July 1997 consists of VA 
domiciliary, hospital reports and outpatient records and 
statements by the veteran.  

VA domiciliary records from November 1997 to February 
1998 include a diagnosis of peripheral neuropathy 
secondary to alcohol.  The veteran continued to be 
hospitalized by VA periodically beginning in February 
1998.  Most of the discharge diagnoses from those 
hospitalizations include either peripheral neuropathy or 
peripheral neuropathy secondary to alcoholism, including 
on VA hospital discharge in May 1999. 

A July 1999 RO rating decision determined that new and 
material evidence had not been received to reopen a 
claim for service connection for peripheral neuropathy 
due to exposure to herbicides.  The veteran was notified 
of the denial in August 1999, and he timely appealed.

VA Progress Notes dated in December 2001 from a VA 
neurologist reveal that while the MRI results from 1998 
suggested vermean cerebellar atrophy caused by 
alcoholism, the alcoholism would not explain the 
veteran's severe bladder, bowel, and sexual dysfunction; 
it was felt that the veteran had a form of 
spinocerebellar degeneration, autosomal recessive.  A 
January 2002 MRI reveals severe atrophy of the superior 
cerebellar hemispheres, without evidence of cerebellar 
infarct or mass; and a small region of encephalomalacia 
in the left high parietal lobe, with old blood 
degradation products, consistent with either a small old 
hemorrhagic infarct or a small region of post-traumatic 
encephalomalacia and contusion.

Analysis

As discussed by the Board in the law and regulations 
section above, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).  The Board observes that there must be new and 
material evidence as to any aspect of the veteran's claim 
which was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The veteran's claim was denied in July 1997.  The evidence 
in the claims folder at that time indicated that the 
veteran's situation did not meet the requirements of 
38 C.F.R. § 3.309(e) in that peripheral neuropathy did not 
appear within weeks or months after exposure to 
herbicides.  The evidence of record indicated that there 
were no complaints or findings of peripheral neuropathy 
until 1981, which is a number of years after the veteran's 
Vietnam service.  Moreover, there was no medical opinion 
linking peripheral neuropathy to the veteran's military 
service, including due to exposure to Agent Orange, so 
Combee considerations were not met.  In fact, the medical 
evidence indicated that the veteran's peripheral 
neuropathy was due to nonservice-connected alcoholism, so 
that any statutory presumption was rebutted.  See 
38 C.F.R. §§ 3.307(d), 3.309(e). 

The medical evidence received by VA since July 1997 
consists of VA domiciliary, hospital, and outpatient 
records which continue to document peripheral neuropathy.  
However, the Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994).

There is still no medical evidence that the veteran's 
diagnosed peripheral neuropathy is etiologically related 
to service, including service exposure to herbicides.  In 
fact, the medical evidence continues to indicate that the 
veteran's peripheral neuropathy is secondary to his 
longstanding alcoholism.  There is also no evidence which 
indicates that peripheral neuropathy appeared within weeks 
or months of exposure to an herbicide agent.  

Statements and additional material sent in by the veteran 
are in essence duplicative of evidence on file prior to 
July 1997 and are not new.  To the extent that the veteran 
continues to contend that his peripheral neuropathy began 
during service and/or there is a relationship between 
service exposure to herbicides and peripheral neuropathy, 
this is essentially repetitive of statements he previously 
made.  As such, these statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it is 
now well established that lay statements cannot be used to 
establish a nexus between a current disability and 
service.  A layperson without medical training, such as 
the veteran, is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."  
The veteran's statements are therefore also not material.  

In short, the veteran has not submitted competent medical 
evidence which serves to link his peripheral neuropathy to 
service.  In the absence of such evidence, his claim may 
not be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish the existence of a disability and a 
connection between the veteran's service and the 
disability].  Since the recently submitted evidence is not 
new and material, the claim of service connection for 
peripheral neuropathy, to include as due to exposure to 
herbicides, is not reopened and the benefit sought on 
appeal remains denied.

Additional matter

It appears that the veteran is alternatively contending 
that service connection should be granted for peripheral 
neuropathy because it is due to alcoholism that is in turn 
due to his service-connected PTSD.  As indicated in the 
Introduction above, the issue of entitlement to service 
connection for alcoholism was initially raised before the 
Board in December 2002 and has never been presented to the 
RO.  That matter is not currently before the Board on 
appeal, and the Board intimates no conclusion, legal or 
factual, concerning it.  



ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for peripheral 
neuropathy, to include as due to exposure to herbicides, 
not having been submitted, the claim is not reopened and 
the benefit sought on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

